983 So.2d 678 (2008)
George H. STUBBS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-981.
District Court of Appeal of Florida, Third District.
June 4, 2008.
George H. Stubbs, in proper person.
Bill McCollum, Attorney General, for appellee.
Before RAMIREZ, SHEPHERD, and ROTHENBERG, JJ.
PER CURIAM.
George H. Stubbs appeals the denial of his Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. We reverse, finding that the trial court improperly denied the motion as successive without an attachment or reference that the court adjudicated the grounds previously raised on the merits. See Ranaldson v. State, 672 So.2d 564 (Fla. 1st DCA 1996).
Reversed and remanded for further proceedings.